United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                    UNITED STATES COURT OF APPEALS            March 11, 2004
                             FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 03-30797
                           Summary Calendar


                      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                versus

               DONALD RAY DAVIS, also known as Dog Man,

                                                  Defendant-Appellant.


          Appeal from the United States District Court
              for the Western District of Louisiana
                        (02-CR-50062-ALL)


Before, BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed appellate counsel for Donald Ray Davis has

moved for leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).     Davis was advised of

the motion and served with a copy of his counsel’s brief, but has

not filed a response.

     Our independent review of counsel’s brief and the record

discloses no nonfrivolous issues for appeal.      Appointed counsel’s

motion for leave to withdraw is GRANTED, counsel is excused from

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
further responsibilities, and the appeal is DISMISSED. See 5TH CIR.

R. 42.2.

                               MOTION GRANTED; APPEAL DISMISSED